Citation Nr: 0333378	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  96-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for psychiatric disorders including post-traumatic 
stress disorder (PTSD), depression, and schizoaffective 
disorder each due to sexual assault.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for arthritis of the hips and knees.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for cystic and fibroid tumors.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This appeal is from rating decisions of the Department of 
Veterans Affairs St. Petersburg, Florida, Regional Office 
(RO).  The veteran has relocated and the Atlanta, Georgia, RO 
is currently the agency of original jurisdiction for the 
veteran's dealings with VA.

This case is remanded for reasons related to the claim for 
service connection for psychiatric disorder.  Appellate 
review of the other claims at issue is deferred pending 
return of the case to the Board of Veterans' Appeals.


REMAND

The veteran has for many years sought entitlement to service 
connection for variously claimed and diagnosed psychiatric 
disorders, which she alleges result from sexual assault 
perpetrated against her in service.  VA has implemented 
special procedures for developing claims based on allegations 
of personal assault.  See VA Adjudication Procedures Manual 
M21-1, Part III.  VA has not followed these procedures in 
this case.  For example, personnel records, which could show 
sudden changes in performance appraisal, are not of record.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Implement the procedures set forth in 
M21-1 Part III, par. 5.14(d) for 
developing evidence in claims for service 
connection for PTSD based on allegations 
of personal assault.

2.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
her representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



